DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 17, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US2014/0260023) in view of Diaz-Vallellanes (US2012/0266447).
For claim 1, Henderson discloses a pier foundation (fig. 1) comprising a concrete pier formed in an excavation, said concrete pier including a plurality of anchor bolts (11, 101, it would be obvious to sleeve the anchor bolts since Henderson discloses sleeving the spiral loop steel addition to get expected and predictable results [0010]) embedded therein in an annular arrangement, and secured at their lower ends (18) to form a bolt cage, the bolts extending from adjacent a bottom of the pier to above a top thereof, and a spiral loop steel addition having opposing ends (16, 107, [0004]) wrapped around an outer perimeter of the bolt cage to provide lateral shear reinforcement to the pier foundation, said pier foundation excavation including at least an annular area filled with concrete in which said bolt cage wrapped with the spiral loop steel addition is embedded (103).
Henderson does not disclose that the opposing ends are embedded in the concrete.
Diaz-Vallellanes discloses a pier foundation (fig. 1, 20) comprising a concrete pier formed in an excavation, the concrete pier including a cage (fig. 6) and a spiral loop steel addition (33) having opposing ends wrapped around an outer perimeter of the cage, wherein the opposing ends are embedded in the concrete (fig. 1).

For claim 2, it would have been obvious to one having ordinary skill in the art to extend the spiral loop steel addition (Henderson fig. 1, 16, 107, [0004]) over at least a bottom one-third of the bolt cage since this merely involves a re-arrangement of an already disclosed element to provide extra reinforcement at the bottom of the bolt cage.
For claim 3, the combination discloses that the spiral loop steel addition extends over substantially an entire vertical extent of the bolt cage (Henderson fig. 1, 16, 107, [0004]).
For claim 4, the combination discloses that the annular area is defined by an outer CMP and an inner CMP (Henderson fig. 1, 12, 13).
For claim 5, the combination discloses that the annular area can be defined by an inner CMP (Henderson fig. 1, 13) and a sidewall of said excavation (outer perimeter of 19, the start and end of the annular area can be subjective).
For claim 7, the combination discloses that the excavation is formed as a cylindrical hole (Henderson fig. 1, 15) and said hole is filled with concrete (14) in its entirety after the wrapped tower anchor bolt cage is placed therein.
For claim 8, the combination discloses that the spiral loop steel addition (Henderson fig. 1, 107) includes hoop steel arranged in a plurality of loops vertically spaced between about 3 inches and about 6 inches apart [0011].
For claim 9, Henderson disclose that the hoop steel is a continuous strand of high strength steel having a diameter of 0.5 inches [0010] and it would be obvious to make the hoop steel have a tensile strength on the order of 270,000 psi to increase the strength of the hoop steel and make it suitable for its intended use in a pier foundation.
For claim 10, the combination discloses that the bolt cage includes an anchor ring (Henderson fig. 1, 18) adjacent the bottom of the pier to which the lower ends of the anchor bolts are secured.

Henderson does not disclose that the opposing ends are embedded in the concrete.
Diaz-Vallellanes discloses a pier foundation (fig. 1, 20) comprising a concrete pier formed in an excavation, the concrete pier including a cage (fig. 6) and a spiral loop steel addition (33) having opposing ends wrapped around an outer perimeter of the cage, wherein the opposing ends are embedded in the concrete (fig. 1).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to embed the opposing ends of Henderson in concrete as made obvious by Diaz-Vallellanes in a case where post-tensioning of the cage is not required to provide a circumferentially smooth concrete pier. 
For claim 17, the combination discloses that the step of excavating includes digging a cylindrical hole (fig. 10), the wrapped tower anchor bolt cage being lowered into said cylindrical hole [0040] and said step of securing including filling the cylindrical hole with cementitious material (14).
For claim 21, the combination discloses that said spiral loop steel addition is wound in loops around a perimeter of the bolt cage (Henderson fig. 1, 107).
For claim 22, the combination discloses that the loops are wound around at least a lower end of the bolt (Henderson fig. 1, 107).

For claim 24, the combination discloses that the foundation includes a CMP (Henderson fig. 1, 12), the bolt cage being positioned radially inwardly of the CMP.
For claim 25, the combination discloses that the foundation includes a CMP (Henderson fig. 1, 13), the bolt cage being positioned radially inwardly of the CMP.
For claim 26, the combination discloses that the foundation includes a concrete plug (Henderson fig. 1, 14) formed within a bottom, interior area of the CMP.
For claim 27, Henderson discloses that the loops have a vertical spacing (fig. 1, 107) that creates an angle from horizontal having a slope, but does not disclose that the slope is about 4 inches over 14 ft. However it would be obvious to one having ordinary skill in the art at the effective filing date of the application to make the slope 4 inches over 14 ft since this merely involves optimizing already disclosed elements to get predictable and expected results like a stronger and sturdier foundation.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US2014/0260023) in view of Diaz-Vallellanes (US2012/0266447 as set forth in the rejection of claim 1, and further in view of ‘502 Henderson (US2002/0124502).
For claim 6, Henderson does not disclose that the excavation is dug as an annular trench having a center area of undisturbed native soil, said annular area being defined by inner and outer walls of the annular trench.
‘502 discloses a pier foundation and the obviousness of digging an excavation as an annular trench (fig. 5, 172) having a center area of undisturbed native soil (fig. 5, 102), the annular area being defined by inner and outer walls of the annular trench [0066].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to dig the excavation of Henderson as an annular trench having a center area of undisturbed native soil as made obvious by ‘502 to conserve concrete and save money.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a method of installing a laterally reinforced concrete pier foundation comprising the process disclosed in claim 11 and further comprising that the step of excavating the hole includes digging an annular trench with undisturbed native soil forming a center area .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633